* Corpus Juris-Cyc References: Evidence, 23CJ, p. 68, n. 6; Railroads, 33Cyc, p. 878, n. 89; Statutes, 36Cyc, p. 1106, n. 29; p. 1108; n. 46; p. 1110, n. 54; p. 1111, n. 71; p. 1114, n. 96; p. 1136, n. 26; p. 1179, n. 16.
The appellants, the father, mother, brothers, and sister of Dana Parchman, brought this action in the circuit *Page 732 
court of the Second district of Chickasaw county against appellee to recover damages claimed to have been suffered by them because of the death of the said Dana Parchman, alleged to have been caused by the negligence of appellee. At the conclusion of appellants' testimony, on motion of appellee, the testimony was excluded and a directed verdict and judgment thereupon entered for the latter, from which judgment appellants prosecute this appeal.
The declaration alleged and appellant's testimony tended to show that the deceased, a boy eleven years of age, was killed by the movement of a freight car on appellee's line of railroad in its yards at Okolona, a terminal point.
At the north end of appellee's yards in the city of Okolona, appellee maintains a coal chute for the purpose of supplying its locomotive engines with coal. The cars are moved over a coal pit, and there the coal dumped out of the cars into the coal pit and then raised to a platform of sufficient elevation to be dumped into the tenders attached to the locomotive engines. At or about the time of the death of the decedent, employees of appellee were unloading coal cars into this pit. They moved a loaded coal car over the pit to be unloaded. It was not moved by any of the agencies set out in what is known as the "prima-facie statute," section 1985, Code of 1906, Hemingway's Code, section 1645, unless it was "lever power." It was moved by hand in the following manner: The wheels of the car were pinched along by appellee's employees with crowbars. The crowbars were inserted under the wheels of the car, and the employees would bear their weight down on the handles of the crowbars, and by that power the car was moved. In moving the loaded car of coal over the coal pit, which movement was to the north, that car struck an empty car, by force of which the empty car was moved a distance of about one-half a car length, which, in turn, struck another car. Immediately after the car of coal had been spotted over the coal pit, *Page 733 
the deceased was discovered near the track where the movement of the cars had taken place, unconscious and in a dying condition.
We are of the opinion that there was sufficient evidence to go to the jury on the question of whether the death of the deceased was caused by the movement of the appellee's cars. And we are further of the opinion that if the prima-facie statute applied, there was sufficient evidence to go to the jury on the question of whether appellee met the burden imposed by that statute. The question left to determine, therefore, is whether or not that statute applies. The statute follows:
"In all actions against railroad corporations and all other corporations, companies, partnerships and individuals using engines, locomotives, or cars of any kind or description whatsoever, propelled by the dangerous agencies of steam, electricity, gas, gasoline or lever power, and running on tracks, for damages done to persons or property, proof of injury inflicted by the running of the engines, locomotives or cars of any such railroad corporations or such other corporation, company, partnership or individual shall be prima-facie
evidence of the want of reasonable skill and care of such railroad corporation, or such other corporation, company, partnership or individual in reference to such injury. This section shall also apply to passengers and employees of railroad corporations and of such other corporations, companies, partnerships and individuals."
There was no negligence whatever shown on the part of the appellee. Therefore, if the prima-facie statute does not apply, the judgment must be affirmed. It will be observed that one of the dangerous agencies mentioned in the statute is "lever power." Is a car being operated by lever power, in the sense of the statute, when it is being pinched along with crowbars to a point for unloading? Although such power is lever power in the dictionary definition of lever power, we do not think the legislature in the adoption of the statute had any such *Page 734 
lever power in mind. The language of a statute must be given its ordinary and well understood meaning. When this statute was enacted, and for some time afterwards, it is a matter of common knowledge that railroads used what is known as "hand cars" for the use of their crews engaged in railroad construction and repair work, which cars were run by lever power applied by members of the crews by pressing their weight down on the handles or levers of the cars, thus furnishing the power to put the wheels of the cars in motion and to keep them in motion. These hand cars were capable of a high rate of speed and often ran over many miles of railroad track a day. Now, instead of such cars being propelled by lever power, they have, probably with few exceptions, gasoline motors, and are propelled by that power. The legislature will be presumed to have used the term "lever power" in the usual and popular sense. Furthermore, the legislature had in mind, and said in the statute in so many words, that the lever power used must be a dangerous agency. Can it be said that pinching a car along by means of a crowbar is a dangerous agency? Lever power is put in the same class as steam, electricity, gas, and gasoline are, all of which are known to be highly dangerous agencies. It is a serious question whether the legislature, under the equality clause of the Fourteenth Amendment of the federal Constitution, could classify such lever power as a dangerous agency; whether, under the authority to classify, it could denominate that as dangerous which is known to all persons not to be dangerous. By the use of the term "lever power" in the statute, the legislature had in mind the character of lever power in use among railroads for the running of cars by means of which cars are capable of being run at a high and dangerous rate of speed. The statute should not be extended beyond the purpose which it sought to accomplish. In construing a statute, courts are not always confined to the very language of the statute even though that be plain. *Page 735 
The real intention of the legislature must be sought and adopted in order to give effect to the statute — and this is true even though it be necessary to go beyond the letter of the statute. Absurd and unthought of results will not be attributed to the legislature. If such results follow from the plain letter of the statute, if it can be reasonably done some other construction of the statute must be found. Kennington v. Hemingway, 101 Miss. 259, 57 So. 809, 39 L.R.A. (N.S.) 541, Ann. Cas. 1914B, 392;Pascagoula St. Ry.  Power Co. v. Brondum, 96 Miss. 28, 50 So. 97. Applying these principles to the statute involved, we think it inevitably leads to the construction we have put upon it.
Does the statute apply where the engine, locomotive, or car causing the injury is propelled by some other agency than one of those set down in the statute, namely, steam, electricity, gas, gasoline, or lever power? It seems to ask the question is to answer it in the negative. A fair interpretation of the language of the statute could make it mean nothing else. To have inserted after the word "individual," in the seventh line of the statute, the words "so propelled," or "while being propelled by such dangerous agency," would have been mere tautology. And looking again to the purpose and intent of the statute, it seems that by no process of reasoning can it be worked out that the legislature intended that the statute should apply to injuries received from a car being pinched along with a crowbar. If the statute were given that construction, then, of course, it would apply to a car being pushed by hand or moved by horse power or compressed air or any other force capable of moving a car. Then we would have the novel situation of the statute applying to the movement of all cars of railroads regardless of the motive power, while it would not apply to a corporation, partnership, or individual using alone some other power than that set out in the statute. The statute had the effect of changing the common-law rule of evidence. At common law the plaintiff had to prove *Page 736 
negligence to make out his case. The statute, therefore, will not be extended by interpretation beyond its meaning and purpose. The rule is that a statute in derogation of the common law is to be strictly construed. Carrying out that principle, it was held inRailroad Co. v. Brondum, supra, that the statute involved before the amendment of March 6, 1912 (chapter 215, Laws of 1912), did not apply to street railroads notwithstanding a street railroad was a railroad.
Gulfport  Mississippi Coast Traction Co. v. Hicks,116 Miss. 164, 76 So. 873, gives no support to the contrary view, but rather supports the view we have expressed. It is true in that case that the court held that a car standing still for the egress and ingress of passengers was running in the sense of this statute. That was going far enough. We do not mean to weaken that decision, however, by criticism. The court, with good reason, held that "running," the word used in the statute, was equivalent to operating; that when a passenger train stopped for the taking on and letting off of passengers, it was being operated — that it was running. The injury for which suit was brought in that case occurred to a passenger on an electric railway as the result of an electric shock received by the plaintiff while leaning against the controller. In discussing the application of the statute involved, the court laid stress on the fact that the injury was caused by one of the dangerous agencies, mentioned in the statute, namely, electricity. Among other things the court said:
"The statute takes account of the hazard to passengers and employees from `dangerous agencies of steam, electricity, gas, gasoline, or lever power.'"
If this provision of the statute should be construed in accordance with the view of the dissenting opinion of this case, there would be an additional reason to question whether the classification would stand under the equality clause of the Fourteenth Amendment of the Federal Constitution.
Affirmed. *Page 737